Title: From James Madison to John Adams, 17 December 1814
From: Madison, James
To: Adams, John


        
          Dear Sir
          Washington Dcr. 17. 1814
        
        Your favour of the 28th. Ult: was duly received, tho’ with more delay, than usually attends the Mail. I return the interesting letter from your son, with my thanks for the opportunity of perusing it.
        I have caused the archives of the Dept of State to be searched with an eye to what passed during the negociations for peace on the subject of the fisheries. The search has not furnished a precise answer to the enquiry of Mr. Adams. It appears from one of your letters referring to the instructions accompanying the Commission to make a Treaty of commerce with G. B. that the original views of congress did not carry their ultimatum, beyond the common right to fish in waters distant three leagues from the British shores. The negociations therefore, and not the instructions, if no subsequent change of them took place, have the merit of the terms actually obtained. That other instructions, founded on the Resolutions of Congs. issued at subsequent periods can not be doubted, though as yet they do not appear. But how far they distinguished between the common use of the sea, and the use then common also, of the shores, in carrying on the fisheries, I have no recollection.
        The view of the discussions at Ghent presented by the private letters of all our ministers there, as well as by their official despatches leaves no doubt of the policy of the B. Cabinet, so forceably illustrated by the letter of Mr. Adams to you. Our Enemy knowing that he has peace in his own hands, speculates on the fortune of events. Should these be unfavorable he can at any moment, as he supposes, come to our terms. Should they correspond with his hopes, his demands may be insisted on, or even extended. The point to be decided by our ministers is whether during the uncertainty of events, a categorical alternative of immediate peace or a rupture of the negociation would not be preferable to a longer acquiescence in the gambling procrastinations of the other party. It may be presumed that they will before this have pushed the negociations to this point.
        It is very agreeable to find that the superior ability which distinguishes the notes of our Envoys extorts commendation from the most obdurate of their political Enemies. And we have the further satisfaction to learn that the cause they are pleading is beginning to overcome the prejudice which misrepresentations had spread over the continent of Europe agst. it. The B. Govt. is neither inattentive to this approaching revolution in the public opinion there, nor blind to its tendency. If it does not find in it a motive to immediate peace, it will infer the necessity of shortening the war by bringing upon us the ensuing Campain, what it will consider, as a force not to be resisted by us.
        
        It were to be wished that this consideration had more effect in quickening the preparatory measures of Congress. I am unwilling to say how much distress in every branch of our affairs is the fruit of their tardiness; nor would it be necessary to you, who will discern the extent of the evil, in the symptoms from which it is to be inferred. I pray you Sir to accept assurances of my distinguished esteem and best regards
        
          James Madison
        
      